Earl Warren: Number 57 W. E. Howard, Jr., Petitioner versus Kenneth T. Lyons and Joseph S. McAteer. Mr. Dawson, you may proceed.
Claude L. Dawson: Mr. Chief Justice and Associate Justices, I wanted to repeat what I said in the few moments I had yesterday that the decision in the case of Glass v. Ickes by the United States Court of Appeals for the District of Columbia was solely based upon the rank of the Secretary of the Interior. I want to elaborate now the argument I had before this Court in December.
Felix Frankfurter: Do I infer, if I may interrupt you that if this Ickes had done the same thing as a petroleum administrator which I believe he was, the -- the argument wouldn't -- do you think the case might gone differently?
Claude L. Dawson: I think that's so, Your Honor. The rule that had seemed to have been laid down in the Spalding case, which was the one of the earliest cases on the question are viable, which predicated upon the theory that the members of the Cabinet had policy making powers. Whether you extend that to a head of the -- of the oil production board such as Mr. Ickes was, is a -- is a question which has not been answered by the courts. The point that I want to bring out today, in addition to the argument I made before this Court in December, is the fact that while there may be exceptions of that, while any public official in making a report to his superior may have a certain amount of privileges. When he goes beyond that privileges and -- and inserts irrelevant matter, not material to the report in the case, then the privilege is lost. I believe that to be the decisions of practically all of the courts in -- below. Now, for instance --
Felix Frankfurter: That might apply to a cabinet officer.
Claude L. Dawson: What's that? I didn't hear you, Your Honor.
Felix Frankfurter: That might apply to a generalization that you just submitted might apply to a cabinet officer. For instance, if the -- if the Secretary of Agriculture would make some derogatory or defamatory statement in relation to foreign relations of Congressmen, if you will, or anything, having nothing to do and not within the wider scope of the Department of the -- of Agriculture. Your -- your criteria which you've just enunciated, might apply to that situation.
Claude L. Dawson: I think it would, Your Honor. And I think if that -- that rule has not been adopted by this Court, that it should be adopted.
Felix Frankfurter: That would affect --
Claude L. Dawson: And then it should be at least a modification of a -- of a rule running absolutely on immunity to members of the Cabinet where they depart and caught irrelevant and immaterial and derogatory statements that stayed with the facts in this case.
Felix Frankfurter: That is you -- you -- to have the cabinet officer on your argument as I follow it, you have the Cabinet Officer moving within a general circle as it were of his responsibility. And if he travels out of that -- outside of that circle, no matter how generously drawn or broadly drawn, then he isn't acting as a Cabinet Officer. Is that your (Voice Overlap) --
Claude L. Dawson: That's is my argument and I think the --
Felix Frankfurter: Then that doesn't help us. That -- that restricts the scope of absolute immunity which you say it should be applied or have been applied even to Cabinet Officers.
Claude L. Dawson: It just --
Felix Frankfurter: It doesn't shed much light, does it? On whether no matter how strictly you draw the line of -- within which a higher official rules if he moves within that -- that line, that circle, that area, he is in a position not unlike that but you have it also within his area.
Claude L. Dawson: Well, as I think if Your Honor will listen to the authorities, I'm sure you will, that I have here in mind that you reach the conclusion that is far and beyond the office of these members of the Cabinet that that rule has been -- as I just announced has been applied. For instance, on page 20 of the petitioner's brief in this case, they cite the case of Miles v McGrath, is 4 F. Supp. 603 which is the decision by Judge Coleman of the District of Maryland. Now, Judge Coleman wrote his opinion in that case in which he report -- he held that the report of the superior in -- which included certain information, which ordinarily would be libelous was pertinent to the issue involved and pertinent to the proper report issues that's been made. However, they didn't quote this from his opinion, in which he said that -- in which he determined the immunity of the officer laid down the following rule. Are the statements germane to the subject? And little bit later on, I am going to this record and show that whatever these -- these respondents were charged with was not germane to the issue involved. Judge Coleman said, “This inquiry is very essential and absolute privilege should not be allowed to extend to any irrelevant statement performed under the guise of official duty.”
Hugo L. Black: Could it be --
Claude L. Dawson: There is a very --
Hugo L. Black: -- could it be irrelevant if it was in the performance of the duty, they had to perform in?
Claude L. Dawson: Well, let me give you an illustration.
Hugo L. Black: -- I'm just asking this.
Claude L. Dawson: If -- if it was in a reference to his duty, but what I'm complaining about is not correct facts in the case, but while the man volunteers something which is not beyond irrelevant to the -- to the -- or force that should've been made in the case.
Hugo L. Black: Well that was -- it was -- you're saying that would not be within his duties.
Claude L. Dawson: Yes.
Hugo L. Black: Isn't that it?
Claude L. Dawson: Yes, that's right, should not be within his duty and he's not privileged. Now, I -- I say this that as -- as Coleman said -- and that Judge Coleman said there is a very definite distinction between granting an absolute privilege to all government officials of whatever kind and granting on those -- only to those in the major executive branches of the Government. Just as I have indicated that they might be the head of the -- or in the department. Now, we go to a second case that they cite in support of their -- of their there. It's the case of Harwood v. McMurtry, which is cited also on page 20 of their brief. In that case, the District Court said that when an officer departs from official duty and indulges in defamatory statements wholly irrelevant and foreign to his scope is not entitled to protection. The Court went on to say that the seriousness of affording such protection under the cover of which the officers of the Government under guise of official duty may make a false and a malicious statement something and now -- subjecting another to scorn and ridicule with the ensuing damages without the injured party being able to secure a legal address cannot be doubted. Now, also, there are a number of decisions. This point was raised in our brief in this case. On page 10 of the brief, a captain -- the report of the petitioner was neither fair nor reasonable and was fairly malicious being liable as perceived. Now, what I want to get at in this case, that regardless of whether or not the Government says that this was all his privilege that the petitioner in this case lost his privilege by putting extraneous remarks in the communication which he released to the public press and which he released to the members of Congress.
Hugo L. Black: Now, are you making that argument on the assumption that there were some things given in the press release in the other statement that it was his duty to give out?
Claude L. Dawson: No. Well, I think that if the petitioner in this case had made a fair reasonable report of the activity of the respondents in this case and that it fell squarely within his duties, the report that he made would probably be privileged. But when he departed from there --
William J. Brennan, Jr.: Well, may I ask there, Mr. Dawson?
Claude L. Dawson: Yes.
William J. Brennan, Jr.: It would probably be privileged why -- because it was --
Claude L. Dawson: Because it was made --
William J. Brennan, Jr.: In compliance--
Claude L. Dawson: -- in the line of official duty and required by the Congress --
William J. Brennan, Jr.: -- in compliance with --
Claude L. Dawson: -- duty --
William J. Brennan, Jr.: -- maybe regulation.
Claude L. Dawson: -- to make the report. I say that his report to his superiors in Washington, I say he had no duty at all to release this to the members of Congress of the -- of the -- of the Massachusetts and the -- and the so called adjoining States there in Massachusetts.
William J. Brennan, Jr.: Well, you mean, is that to say that the -- maybe regulation which was mentioned to us yesterday did not include the -- the sending of those reports to the members of Congress?
Claude L. Dawson: I did not see the regulation. It's not been put in any brief as I have seen and it's the first time I heard about it was yesterday when Mr. Friedman -- then it was not argued before the -- the Court as far as I know. It was not argued before the Court of Appeals. I go cite it and argue the case in the Court -- in the Court of Appeals.
Felix Frankfurter: Well, the test of duty requires statutory command, some requirements by statute?
Claude L. Dawson: I wouldn't think so, Your Honor. I think that he would have a right to make reports. Now, the --
Felix Frankfurter: Although there is no statute --
Claude L. Dawson: the releasing --
Felix Frankfurter: -- and no exquisite regulation.
Claude L. Dawson: Well, as far --
Felix Frankfurter: Like it did --
Claude L. Dawson: -- as I know there is none. I -- I -- and -- and didn't point it out to me any brief that they have is that there is a specific regulation on time.
Felix Frankfurter: You were an observer of the Washington D.C. --
Claude L. Dawson: Yes.
Felix Frankfurter: -- in which you say that ninth-tenths of the business of Government is done and conceived to be done in course of duty without the statutory or any other formulated --
Claude L. Dawson: That's true --
Felix Frankfurter: -- that's a question duty.
Claude L. Dawson: I think they'll have to agree with that, Your Honor.
Felix Frankfurter: I think, yes and as far as I know President Coolidge is the only man I ever heard who said, when he became governor that all he had to do -- what he did was to read the revised statute of Massachusetts to find what his duties were and that's all there was to it. I don't think anybody would have such a conception of an official duty in 1959.
Claude L. Dawson: Well, I want to --
Potter Stewart: (Voice Overlap)
Claude L. Dawson: -- if I can get to my -- my point here.
Potter Stewart: Well, just before you have and leave the point you're on, you -- you said a moment ago. If you said there's no duty at all, now the fact is that this case was decided by the District Court on a motion for summary judgment, was it?
Claude L. Dawson: Yes.
Potter Stewart: And then the motion was supported by two affidavits which appear in the record at page 20 and 22, I guess. And that's all we have as to the facts of this case, isn't that correct?
Claude L. Dawson: That's all you have, yes.
Potter Stewart: And certainly those affidavits alleged that there was a duty and there's nothing in the record to show that there wasn't a duty and I wondered, what was the support for your statement that there was no duty?
Claude L. Dawson: The force of the statement is --
Potter Stewart: The support for it.
Claude L. Dawson: -- Your Honor, and this is -- I think that any affidavit which says that all personal matters have to be submitted to members of Congress of Massachusetts is so ridiculous as to be unworthy of belief. There is no -- nothing in this record at all to the effect that any member of Congress asked for these reports, or if they want to complete their -- their proof in that regard, they should have had what further proof in the record, in my opinion.
Potter Stewart: So, you didn't -- you didn't --
Claude L. Dawson: That members of Congress asked for this specific report, but I'm not going to argue on that question. I am arguing on -- on the time they cover, if I can this portion of this release --
Tom C. Clark: Well now -- (Inaudible) again Mr. Dawson. Are you taking the position that in sending these copies or whatever they were, the releases to the members of Congress now the Admiral acted outside the scope of duty or that --
Claude L. Dawson: I am --
Tom C. Clark: -- you're going to assume that even if it were within the scope of his duty, nevertheless, they were not privileged to which?
Claude L. Dawson: I am taking the position, Your Honor, as the First Circuit Court of Appeals held that the release of these libelous articles or libelous memorandum to the members of Congress was not privileged. I am further taking the position that if you reach the point that they were privileged that whatever privilege hey had was lost by the language in the article itself. And I want to get to that in a minute and show you the language in there that should not have been in that -- in -- in that article in any event, in which the authorities, all of them hold, lost the libel of privilege -- I mean the privilege of -- of absolute immunity from libel.
William J. Brennan, Jr.: So when you say not privileged, you mean --
Claude L. Dawson: Yes.
William J. Brennan, Jr.: -- outside the scope of duty?
Claude L. Dawson: Let me give you an illustration.
William J. Brennan, Jr.: Of what -- I wish you -- I wish you could help me --
Claude L. Dawson: I say --
William J. Brennan, Jr.: -- in understanding this --
Claude L. Dawson: I say that whatever he said in the article here, whatever the petitioner said in the article was the -- was not responsive to the facts in the case. I'll give you the simple illustration. Petitioner is at the time was a captain in charge of the Naval Shipyard in Boston, Massachusetts. Supposing you had an accident in the yard, somebody drove a truck there and somebody stepped out from the corner and you had a clear accident. And the commander of the shipyard not only made a report of the accident, but in addition to it, he said the man was a murderer because he had killed this man. Now, he had a right to make a report of it but when he went beyond that and said and concluded that man was a murderer, then -- then he lost whatever privilege he had and that is exactly my position in this case. I call Your Honors' attention to the fact that in the -- as in the appendix, through the petitioner's brief filed in the Court of Appeals is on pages 26, 27 and down to 35.
Hugo L. Black: Of the record?
Claude L. Dawson: As -- of the record, of the record in the transcript of the record in this case. Now, that was sent out as the reasons why they would withdraw recognition from the Federal Employees Veterans Association. I direct Your Honors attention to the fact that on page 12 of the record, in paragraph 6 of this memorandum said, they wonder why a management was supposed to be considered sound since the navy department controlling this existence continued to permit a condition, which amounts to overt subversion to exist, operate, and even deprive among(Inaudible) but nevertheless readily identify a group of shipyard employees. There was no justification, no excuse at all for charging these people with -- as the Court of Appeals for the District -- for the State of New York said on subversion, it meant destroying the Government by force and violence. Now, in this case, they have charged him and that is actionable per se. It is a good deal like the case which I've just illustrated to Your Honors whether the man had an accident in the yard and the man -- and -- and resulting in the death of someone and in addition to reporting of the accident. He said that the man was a murderer. And this -- this charge in my mind, this charge in my mind is greater than a murder because it has in the -- and the -- and says that these people are disloyal to the United States and that they wanted to destroy the United States by force and violence. Now, let's see if there's any justification for that. I'll just examine this exhibit that they put up. Now, on the pages 26 and 27 where the exhibit is set -- set forth, may I ask Your Honors, if you will please, follow me on this? The report of what they complained about that these petitioners or I mean these respondents, pages 26 and 27. There's something about an -- an identity that the Federal Employees Veterans Association was giving an identity. On page 27, they referred to the closing attempt to close the ropewalk. Many employees of the organization were employed in -- in this walk. Pages 27 and 28 complaints are made about a refusal of annual leave after employees had planned and paid for cottage rent during the summer vacation period. Is there anything subversive about any of those three items? On page 28, and mind you, this is all they complained about, which he says there's overt subversion. On page 28, a complaint is made about a failure to close the shipyard when the summer heat reached the hundred mark and higher temperatures where the employees are working and attention was called of the fact that the government employees at (Inaudible) near there have been released. Is there anything about subversive about that? Page 29 of this -- of this memorandum reference is made to the restoration of some 100 employees of the Hingham Naval Ammunition Depot who were restored with Court order. Is there anything subversive about that? Page 30, still on this alleged report, blue-collar workers were asking for a raise in wage. On page 31, the statement is made about promotional policies where employees with higher rating and better qualified were not promoted because they were Jews. Is there anything subversive about -- to a protest that employees who had a higher rating and who were better qualified were not promoted? All of these things that they complained about and they set forth in their exhibit in this case were nothing more or less than the ordinary matters that were raised, grievances that arise between management and the laborers. And yet, in their press release in this case, they branded these respondents were the worst brands that that could possibly be placed on them, both of whom have been honorably served not only in alliance, not only served in World War II, but he also was called to a service in the Korean War. Now, there is another rule on this. Now Mr. Chief Justice, I have found some cases, too late to file a supplemental brief on them, the time I located these cases. I wondered if we might at this time file a printed supplemental brief. There aren't very many of them.
Earl Warren: You may and counsel may respond -- may respond --
Claude L. Dawson: Yes.
Earl Warren: -- to them if he wishes.
Claude L. Dawson: I want to bring home to this Court the privilege which has been accorded to attorneys. Attorneys have had almost absolute immunity in any matters before the Courts in pleadings, briefs, comments of the courts and so on and so forth. But the rule is the same, as far as attorneys are concerned that the privilege maybe lost and have been lost in a number of cases for they went outside of the record and -- and charged things that were not complement to the record. Now, in this case I say that the charging of these men with overt subversion is clearly out of the record and not justified by anything that happened at the Boston Naval Shipyard. In the case of an anonymous Attorney v. (Inaudible) and this is a Second Circuit 48 F.2d 571. This is one of the cases I have not included in my brief. This was a suit for libel brought by the appellant against the appellees. The facts in the case were as follows. The appellant was attorney at law and sued for damages allegedly he was liable for reasons that the allegation contained in the complaint filed or set aside an order of settlement and discontinuous of an action wherein he was named as a defendant -- was discontinuous was entered December 24, 1924 in a cause -- involving the appellee (Inaudible). The attorney, Bateman appeared -- appearing for as an attorney. The basis of the suit was to set aside the discontinuous as it was it -- issued duress. The suit was compromised and discontinued or the litigation or the disposition of one's estate of a William E. Smith. It was claimed that Smith was induced for fraud and forced to marry one, Clare Smith that he was in impaired mental condition that he executed the last will and testament which was obtained by fraud and undue influence. And these conveyances and assignments were made which were also fraudulent and the suit sought to enjoin them, defendants think therein named from transferring, conveying, or otherwise disposing other property. The 20th paragraph of the complaint read, that the said settlement, the plaintiff has obtained evidence of the said settlement which leads them to believe, and she has an information belief that the death of the said William E. Smith was brought about by the defendants pursuant to their fraudulent plan and -- and conspiracy here and about set forth. This case came to the Second Circuit. The present complaint was dismissed on motion. First, testing the sufficiency of the complaint the appellees are deemed to have conceded the truth. The Court of Appeals for the Second Circuit stated that the allegations are libelous and (Inaudible) and unless they are privileged, they in effect charge the plaintiff with crimes that cancel our privilege in respect to such statements, were all written and made in judicial proceedings and pertinent thereto. In England, they hold that the immunity is much broader than it is in the American Courts. The American crew -- crew is that pervasive loss -- if the libel is irrelevant and cited in a large number of cases in support thereof among them are these two Massachusetts cases. Now, the rule in the Massachusetts in Barnett versus Loud 226 Mass 447, it was held that a statement in an answer seeking recruitment for rent of a room that the lessor allowed a vile woman in -- to frequent his office and therein gamble in office hours is not privileged, not being pertinent and material to such acts not interrupted or attending to the tenant's possession are not grounds for recruitment in an action for rent. There are a number of other cases in which the privilege of a -- an attorney has been lost by irrelevant matters stated in pleadings or in motions there. And I am contending in this case by including in this release with the fact that he's charge these men with overt subversiveness on which it was held according to the Court of Appeals of the -- of New York. It was held -- shows that that it was -- overthrow the United States Government by force and violence. That case came up in a question of the Communist Party of New York brought an action to set aside a statute in that State on the grounds that it was unconstitutional. The statute provided among other things that if that no one is a member of an organization which was subversive could -- could have any right to have a teacher's position in the State of New York. The Court of Appeals held in that case that the organization who brought the action was not subversive, because they did not advocate the overthrow of the Government by force and violence. Now, in this case, I don't know how much time I have left, but I would just want to say this, that I'm a little bit amazed that a Department of Justice dedicated to liberty, injustice, and the right for all that would come before this Court and ask this Court to make a decision or make a decision to the effect that hundreds and even thousands that we take -- there'd be hundreds of captains, but there'd be others in the Army and the air forces could have the same rank as the petitioner in this case, that if you would have absolute authority to say anything that you wanted to about anyone else so long as you made it in official report. Your Honors, that is not the law as I find it that they all -- that it has to be pertinent to the issues involved in this case. If Your Honors adopt such a rule as that, what happens? Are we to go back to the law of the jungle? Are we to go back to the old fashioned custom of doing? Because red blooded men are not going to take these things lying down, in my opinion, they are not anyway. Now, the -- in this case, the petitioner, by including in there this libelous charge which is libelous per se in charging these men with overt subversiveness certainly lost any privilege he had. And I also have the other authorities, which is contained in my brief to -- to that effect and I'm not going to repeat them here because they are in the brief. But I would like to submit this supplemental brief. Now Your Honor, Mr. Chief Justice, would it be necessary that I'd file a -- a printed brief on that?
Earl Warren: No, the system memorandum of authorities, I think that you could, you may file it typewritten.
Claude L. Dawson: Yes, very well. Thank you!
Felix Frankfurter: Before you sit down, may I ask you this question Mr. Dawson.
Claude L. Dawson: Yes, sir, Mr. --
Felix Frankfurter: I understand the latter half of your argument namely, even assuming there is privilege, it is lost or surrendered or not availed at all -- at all events, if they'll be included in the utterance or the printing of -- of statements, accusations, defamatory accusations that are outside of the sphere of relevance, whatever that maybe. I follow that argument. The first part of your argument that the Vilas case is restricted to cabinet rank that was a part of your argument in order to go with you there, this Court would have to reject Miles and the Glass and the series of other cases in which the doctrine was not so restricted. That is correct, is it not?
Claude L. Dawson: I think that's true because I think --
Felix Frankfurter: Because in the Miles, the Miles case was a lieutenant commander. They are not -- what was this man, he became an admiral here or the captain.
Claude L. Dawson: I -- I also ask Your Honor that you consider the language of Judge Coleman on the latter part of my argument.
Felix Frankfurter: Yes, I'm not -- well, I'm putting the latter part aside. That's a different argument, but merely as to the scope of the absolute privilege as to which your argument is that it is restricted to cabinet rank, Miles and all the other cases are against you on that. We would have to reject that series of cases. That's correct, isn't it?
Claude L. Dawson: I think that's probably correct, Your Honor. I admit I -- they would be --
Felix Frankfurter: That doesn't touch your second argument.
Claude L. Dawson: That -- that goes to the report on whether it would go to the release to the members of Congress, I don't know.
Felix Frankfurter: But that would be a different question. But -- but if your first -- if your first branch, the first branch of the argument is correct, all we have to do in these cases is say the member of the Cabinet and that's rather easy to determine, isn't it?
Claude L. Dawson: Yes, and I am -- that's definitely what was held by the Court of Appeals in the Glass v. Ickes case because I told you -- as I told yesterday, I was a counsel for Mr. Glass, co-counsel for Mr. Glass in that case.
Felix Frankfurter: But that was definitely not held by Judge Coleman in the Miles case, which you rely on another branch.
Claude L. Dawson: Well, I rely on, of course, the District Court and Judge Coleman, a very distinguished judge --
Felix Frankfurter: (Voice Overlap) --
Claude L. Dawson: -- of the --
Felix Frankfurter: I'm not suggesting --
Claude L. Dawson: (Voice Overlap)
Felix Frankfurter: -- we have banned bond, but I am suggesting that we'd have to reject the point of view on which a decision rests.
Claude L. Dawson: Yes, I think maybe, yes, very well Your Honor. Thank you very much.
Earl Warren: Mr. Friedman, when did this regulation that you say require -- required this man to communicate these views to the Congress? When did that come to light in this case?
Daniel M. Friedman: Oh yes I just found in two or three days ago, Mr. Chief Justice. It was brought to my attention.
Earl Warren: Well, I would think it would be very difficult to rely heavily on -- on it to -- to the effect that this man thought it was his duty. If that'd had never developed in the -- in the trial court or in the Court of Appeals or in your briefs in this Court or at the time of the first argument of this Court and never until couple of days ago, how can you rely on that very heavily as -- as being a part of his duties that he was performing?
Daniel M. Friedman: Well, I -- frankly to this day, Mr. Chief Justice, I don't know whether Admiral Howard was or was not aware of the regulation.
Felix Frankfurter: What's the alleged date of the regulation?
Daniel M. Friedman: Do you want the date?
Felix Frankfurter: I don't mean by alleged then, what's this for?
Daniel M. Friedman: His regulation was published in 1955.
Felix Frankfurter: So it must have been that --
Daniel M. Friedman: Before.
Felix Frankfurter: If it's a regulation, it must have been the federal register.
Daniel M. Friedman: Now this was not a regulation Mr. Justice, this was a circular letter by the Secretary of the Navy.
Felix Frankfurter: Well, he may have gotten and you not have discovered it.
Daniel M. Friedman: That is possible, I don't know.
Tom C. Clark: Well, but if he knew anything about it, don't you suppose those affidavits would have made reference to that rather important doctrine?
Daniel M. Friedman: Well, he said in rather general terms that his duties included this. He didn't specify the source of --
Tom C. Clark: Well, that you would suppose he would ordinarily say on the -- his regulation just tells me I had to do.
Daniel M. Friedman: Well, the affidavit that he filed in general terms spoke of his duties and -- and I'd like to point that --
Tom C. Clark: And an answer.
Felix Frankfurter: Well, I suggest that Judge Coleman inferred duty for much more duty as there are much more duty as evidence to that.
Daniel M. Friedman: I -- I would suggest that --
Felix Frankfurter: It's says the very writing of his entire duty.
Daniel M. Friedman: That in many areas in the Government where individuals have duty, that their duty to perform and it isn't specifically spelled out in black and white. I mean, I think personally I have many duties that are not put down in specific instructions to me yet they are very definitely my duties.
Felix Frankfurter: And it could be filed as a disobedience (Inaudible)
Daniel M. Friedman: I'm afraid I could and I try to avoid that.
Felix Frankfurter: [laughs]
Earl Warren: By making public statements against people?
Daniel M. Friedman: No, Mr. Chief Justice, but if one of my duties was to make public statements, I think I would be required to make those statements. I --
Hugo L. Black: May I ask you a question about -- you treated the other case statutory regard is the same thing as a non-statutory regard as I understood.
Daniel M. Friedman: Correct.
Hugo L. Black: I assume that if you had an Act of Congress authorizing it to be done, you wouldn't have much trouble, is it not?
Daniel M. Friedman: I wouldn't think so.
Hugo L. Black: Now, what are the ways? What are the considerations that you think should be given weight in this Court implying the existence of an authority, which is not authorized, assuming it's not authorized either by statute or regulation? What are the reasons, policy, or otherwise within your judgment would -- it should be given weighty consideration in reaching a conclusion by the Court as to the authority?
Daniel M. Friedman: Well, I think there are two different types of considerations. One, in determining the scope of the man's duties, we have to look to the actual operation of his office, just what he does. And the policy reason it seems to me is that if you limited the scope of the duties for which he had immunity to the particular things that were spelled out then the situation would be that the government officials would be very much circumscribed. In other words you grab that --
Hugo L. Black: I understand -- I understood that argument yesterday, but -- but then quite just what I am thinking at the moment, are there any policy consideration that we have a right to take in considerate -- in -- in -- when we consider reaching a conclusion that although that no statutory authority to give out a press release and there's no regulation authorizing giving out a press release that we should nevertheless reach the conclusion in the absence of any either statutory or regulations authority or denying the authority. We should reach the conclusion that such an authority exists.
Daniel M. Friedman: Yes, Mr. Justice. I think the basic policy is that this is already is necessary for the official, efficiently to carry out his particular duties whatever these are.
Hugo L. Black: With reference to a press release.
Daniel M. Friedman: Well, because again, we need to make available to members of the public important information with respect to the conduct of his post.
Hugo L. Black: Now, that argument I understand.
Daniel M. Friedman: And I might mention here just briefly that in this case, it was denied under oath that Admiral Howard released this to the press. Admiral Howard did not release this report to the press. The report was released to the press by Admiral Howard's superior and he transmitted a copy of it through a channel.
Felix Frankfurter: Mr. Friedman, there's a case that this Court has -- you've been through this much more recently than I have in which the Court's opinion spoke of the common law of the department, the common law of the department. It sounds like it seems to me when opinion is their department, the common law of the department, which couldn't be found, formulated in any specific statute, regulation, constitution, or any of the former document just like common law decisions are not formulated.
Daniel M. Friedman: I -- I strongly urge that --
Hugo L. Black: Assuming that to be correct as I -- as I do, still it might be that the common law department -- of the department would run counter to what that department has authority to do. Why? What are the reasons that supports your argument that public official should have attributed to them the power to give out wide-spread information to the public in connection with the performance of their duty?
Daniel M. Friedman: Well, the-- the basic nature of the -- of their function in contemporary society, the giving of adequate information with respect to the public business is as a vital agent of Government. It's necessary, both to give the public information, and also so the public may be adequately informed as to what its Government is doing.
Hugo L. Black: And their argument is -- I'm not saying that the argument would have charged you. We are just -- their argument is that an individual has a right not to be maliciously or as they use it word wickedly and so forth, falsify the fact.
Daniel M. Friedman: I -- I --
Hugo L. Black: That's their argument. Now, what is the -- what is the countervailing argument? In the first place, do you think that means that they would have to show what is called legal manners or actual spike or actual spike legal manners being inferred from the fact that a statement that's wrong is made public?
Daniel M. Friedman: I'll first say, I think they would have to show actual malice in order to --
Hugo L. Black: You mean the way of spying or ill will.
Daniel M. Friedman: That's right.
Hugo L. Black: Something (Inaudible)
Daniel M. Friedman: And as the policy argument, of course, we're not contending that there's any public policy to be served in a particular case by permitting a government official to issue a defamatory statement. Our point is that there's a broader public interest involved, the broader public interest ensuring that government officials do not hesitate to speak freely, to speak out when they think it's necessary in the public and --
Hugo L. Black: But why should they not be -- why should they not hesitate to speak out freely about public affairs?
Daniel M. Friedman: Because of the fear that if they speak freely and if subsequently --
Hugo L. Black: That -- that affects them. I'm talking about so far as the public used to do that.
Daniel M. Friedman: Well, if -- they will hesitate to speak freely because of the fear at some subsequent date, that they may be forced to defend their actions against charges of malice --
Hugo L. Black: I understand, basically, your argument seems to be something that you have not got enough to, that the policy of this Government is to have a wide dissemination of knowledge, of public affairs and what officials do in the public interest.
Daniel M. Friedman: That is correct. And that a particular -- the public will suffer, the public will suffer if because of this fear particular individuals maybe reluctant to give out information that in --
Hugo L. Black: Do you -- do you think that that forms a basis in the Court reaching the conclusion as to the existence of authority where there's no statute and no regulation that provides it? I don't like the word presumption or those things, but then when you look at it, that what you're talking about is of such powerful weight in bringing about good government that people should not be held responsible for making public statements in connection with a public affair unless some law clearly prohibits it. Is that the basis of them? Does that have anything to do with your argument?
Daniel M. Friedman: I believe so and I believe that this suggestion is inherent in all of the decisions of this Court and of the Courts of Appeals, which have granted an absolute immunity to public official acts within the broad scope of their official duties and in every one of these cases. We must assume and in testing the scope of the report that was done maliciously and as Judge Learned Hand said that it could restrict it to the particular case where it was -- the way you were sure that were was no basis for that would be fun, but this is one of these things if you permit suits, you bring in the innocent as well as the guilty. And the result is that the officials would be very reluctant in this situation. In other words it's the public interest in the final analysis that would suffer.
Hugo L. Black: You're arguing that the public interest in that overbalanced the -- the right of the individual to maintain a private suit for them.
Daniel M. Friedman: That is correct.
Hugo L. Black: Is that it?
Daniel M. Friedman: The -- the injury put it -- if I may put it this way. The injury to the public, which would result from permitting the maintenance of this suit outweighs the injury to the particular individual which may result in the particular case he is not permitted to recover damage.
Felix Frankfurter: Why did you put it in another way? There are two public interests but they are not (Inaudible) The interest of the, the protection of an individual against defamation is not merely the interest of that individual, its society's interest. That of a society in which we'd like to live is a society in which the individual isn't told it's damaging (Inaudible) truth about it. That's a public interest. That's not merely his interest because everybody maybe without both. But there's another public interest and that's the one you're working. So, you've got two public interests but they do not happen to be parallel. They happen to be conflicting. You have to -- you have to make a strike to balance between those two kinds of public interests.
Daniel M. Friedman: And I think --
Earl Warren: Of course, Mr. Friedman, if you -- if you base it on that -- on that broad principle, how can you limit it to any particular class of public employees? Why hasn't every public employee the right to inform -- inform the public about his particular work and his particular function in government and why wouldn't he have every public employee have the same right --
Daniel M. Friedman: Well --
Earl Warren: -- in the interest of the general public to -- to have an absolute privilege to say anything he wanted about anybody?
Daniel M. Friedman: I -- I think because under the responsibilities in our system of government, the power to do this is focused in certain individuals occupying certain posts. In other words, the man who is responsible for the basic program is the one who should have the duty and the right to inform the public. And this guarantees responsibility and that it is not permitted to everyone down the line.
Felix Frankfurter: I suppose in England, I don't know anything about it. (Inaudible) from familiarity. I suppose in England if a high army officer would give out or make or give a press statement it'd probably would not be privileged because it's against the custom of the country for a press to talk whereas as the last it seems to be now the custom of the country for -- perhaps to talk a lot.
Daniel M. Friedman: I would like to --
Hugo L. Black: Which the Court has to formulate or draw a line if it can, what is your suggestion as to how it can be drawn?
Daniel M. Friedman: Well, I would suggest two theories. One, in the case where the officer is -- or the individual has unraised specific duty where this is part of his duties in the sense that he is obligated to perform it I think at whatever level. He is -- he should be protected in performing that duty. That's the case of the naval officer who made the report. That's the case of Judge Davis -- Mr. Justice Frankfurter to which you referred yesterday, in which a supervisor of the -- of the dietetic room in a veteran's hospital made an adverse report on the plaintiff who was a kitchen helper in connection with the plaintiff's part. I think when you're in the area of duty --
Felix Frankfurter: In a press release? Is that identical to have it a press --
Daniel M. Friedman: No.
Felix Frankfurter: -- conference?
Daniel M. Friedman: No, it's not a press release.
Earl Warren: Suppose he had?
Daniel M. Friedman: I wouldn't think a press release in that situation would be absolutely privileged.
Hugo L. Black: Could you say that (Inaudible)
Potter Stewart: Can you say that only because it would be very unlikely that that would be his duty?
Daniel M. Friedman: That is correct.
Felix Frankfurter: If every -- if every governmental employee shut his mouth off, we've have to pay up instead of government administration, wouldn't it?
Daniel M. Friedman: We certainly would, but we're not suggesting a role which would permit every government employee to issue press releases.
Hugo L. Black: That's the reason I was trying to find out. What is your suggestion as to --
Daniel M. Friedman: Well, our suggestion is it'd be limited --
Hugo L. Black: (Inaudible)
Daniel M. Friedman: -- to what we might call the policy executive level. Now, as I said yesterday, it's a very difficult line to draw. You can't necessarily fix the line and say that all groups on one side or all groups on the other. I think it has to be developed in a case to case basis.
Potter Stewart: Now, isn't that as I suggested yesterday really these -- that these two cases, the first case that was argued yesterday, in District of Columbia. You're suggesting that there, there should be an absolute immunity because this is a man who makes policies with his decisions and gives orders and so on because he's an executive, he's a policy maker, he has an important job. And now, in this second case of the First Circuit, you're saying here, there should be an absolute immunity because there's an unqualified duty.
Daniel M. Friedman: That's correct.
Potter Stewart: He had the discretion. Well now, doesn't that in fact then include all government employees because there isn't going to be people who give orders or people who take orders, and the first case, you say he gives orders. He should not be immune, second case, he takes orders so he should be immune. That covers everybody, doesn't it?
Daniel M. Friedman: Well, in a sense, yes, but in a very real sense, no, because well Admiral Howard we think has a privilege for what his duty is. We don't suggest that Admiral Howard if he himself that could decide it, it would be a good thing to issue a press release without any authority to do so that he would be privileged. I think it -- we're dealing with two different things on the one --
Potter Stewart: Well, you do concede I suppose that if Admiral Howard in the course of making this report to the congressional delegation for Massachusetts had added fortuitously and incidentally my next door neighbor here in Massachusetts as a thief, that would not have been a proof.
Daniel M. Friedman: No, of course not --
Potter Stewart: He had no privilege because, of course, that would have been no part of his duty --
Daniel M. Friedman: That's correct.
Potter Stewart: -- to include that in the report. That's your position.
Daniel M. Friedman: That is correct. That would have been a fortuitous thing, having nothing to do with his duty.
Earl Warren: Well, Mr. Friedman, may I ask you this? In the -- in the Federal Government alone, there are thousands of publicity agents and public relations men or whatever you call them, whose specific duty, it is to give out press releases and to inform the public about what is going on in -- in their departments. Do you suggest that everyone of those men has an absolute immunity to say anything he wants about any American citizen or anybody who's employed in the United States Government?
Daniel M. Friedman: No, because he would have to in putting out his press releases, this would have to be again within the scope of his duty.
Earl Warren: Oh, yes, we'll -- we'll assume that it falls in -- as in this case within the realm of housing or if it's in defense so that department that falls within some category of defense still does he have the right to vilify anyone that he wants to with impunity just because somebody has said you're a public relations man, it's your duty to put out press releases. Does that give him an immunity?
Daniel M. Friedman: Well, I think to whatever extent, he is under an affirmative obligation. He is instructed to put out a press release and I think he does have absolute immunity.
Earl Warren: Well, then your answer to it, it would be yes. Every -- every publicity man in the Federal Government would have an absolute immunity to say anything he wants about anybody as long as it fell somewhere within the -- the realm of his --
Daniel M. Friedman: Well --
Earl Warren: -- department.
Daniel M. Friedman: No, Mr. Chief Justice, because I think that the normal practice is that the responsibility for determining what would be in a press release would be at the higher level. I think it would depend on the particular way in which the duties of the office are carried out. If you had a director of public relations who is given broad discretion to issue press releases, which he deemed were necessary, if he were deemed to be the policymaking official which I doubt then I would think he would have that. But if, in fact, he is just basically performing, you might say the ministerial function of carrying into effect the policies formulated by higher authority --
Earl Warren: Well, it can't be just a ministerial act if he is formulating the press -- the press releases himself and determining what shall go into them about individuals, can it?
Daniel M. Friedman: No -- it's not, perhaps I inadvertently used the word ministerial. What I meant was that he was not making the basic policy determination in that situation whether particular information should be given out. I think that what you have in this situation is the problem of -- a decision is made to make information available to the public. That's made at the executive level. Now, then it's his job of implementing that, determining the contact of the particular press release. And I think when an individual in carrying out which you might say his day to day work of preparing these press releases that when he does carry that out, I think he -- he is protected to that extent.
Hugo L. Black: (Inaudible)
Daniel M. Friedman: That is correct.
Hugo L. Black: (Inaudible)
Daniel M. Friedman: That is correct.
Earl Warren: Would you say it's true in every situation that there is no -- that there is no -- the discretion given to public relations men to -- to formulate press releases and the contents of the releases they're making?
Daniel M. Friedman: No, I think --
Earl Warren: No, of course, you can.
Daniel M. Friedman: -- they make there it depends from agency to agency and I --
Earl Warren: Sure.
Daniel M. Friedman: -- suppose from press officer to press officer.
Earl Warren: Of course, they do.
Daniel M. Friedman: Again, it's -- it's I think it's the basic problem that you have in every government agency is the staff assistance --
Earl Warren: Yes.
Daniel M. Friedman: -- which the --
Earl Warren: That's right.
Daniel M. Friedman: (Inaudible)
Earl Warren: And all I -- all I'm trying to do Mr. Friedman is try -- try to find out in my mind how we can do what you argue doing and still limit so that it won't -- it won't be open to everybody to -- to defame the -- the reputation of citizens with impunity.
Daniel M. Friedman: Well, I suggest Mr. Chief Justice that if this Court holds that in the case before us, the previous case that Mr. Barr had immunity, that would not by any stretch of the imagination reach down to the lower level. All that we're asking the Court to hold here is that an individual of Mr. Barr's rank who is the top executive officer have the privilege and that an official of the rank of Captain -- Admiral Howard who is under, as we believe, the specific duty to make copies of this report available to Congress, that Admiral Howard in that situation has a privilege. And I think that when you deal with the problems at the lower level, that's something that will have to be worked out on a case to case basis as the law develop in this area after this Court had decided in Spalding against Vilas. You have this large number of cases applying these general principles to particular factual situations.
Felix Frankfurter: So that, under your view, Admiral Howard or Captain Howard if he was, if he sent the report to a friend of his who happened to be a representative from Michigan, we would not -- we could not blame him for it.
Daniel M. Friedman: That is correct. He might still have to qualify --
Felix Frankfurter: But now, that's the different story. Everybody has that.
Daniel M. Friedman: But no, he did not claim the privilege in that situation.
Earl Warren: Well, how would you -- how would you -- in that situation, how would you distinguish him from your prior case with Mr. Barr?
Daniel M. Friedman: I would distinguish him because --
Earl Warren: Mr. Barr was -- was a deputy in the Housing Administration and that was under another agency and he wasn't even -- he wasn't even holding the position of acting -- acting director, yet he took this action. How would you just -- how can you distinguish him between a man who is the Commandant of a navy yard and who does have some sort of -- of responsibility to inform the public unquestionably?
Daniel M. Friedman: Well, if I may refer --
Earl Warren: Is he a lower actual arm? Is he a -- is he less of -- of a policymaking person than -- than Mr. Barr was?
Daniel M. Friedman: I believe so. I've -- I've -- I would suggest it but in the case of Mr. Barr, while his agency was under the economic stabilization agency, it was an independent agency which had basic responsibility in charge of the rent control problem. I mean, Mr. Chief Justice, I want to point out that at the time of the press release, while it is true that his formal appointment as acting director had not become effective, he was in fact the acting head of the agency by virtue of the head of the agency being out of town.
Earl Warren: Being out of town but he wasn't -- he didn't hold the policymaking position, did he?
Daniel M. Friedman: To -- I think he did to the -- because as of that moment when he issued the press release, he was the man who was in the office holding that office and we don't think it would make any difference if he had been permanently assigned and if I may, this one moment come to the situation of Admiral Howard that --
Felix Frankfurter: What?
Daniel M. Friedman: -- whatever he may deem to be the scope of his duties, I don't believe that it could be fairly said he had the responsibility for sending reports to Congress just as he saw fit. I think it's a different situation. I think since he was not occupying an executive political, if you want, policy function, his responsibilities and powers are more limited and he was limited to that which was his duty and we think in this case that this has shown that his duty was an affirmative one to send this report. Thank you.